Citation Nr: 0725955	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  98-08 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to an initial disability rating in excess of 
20 percent for a low back disability from November 7, 2002, 
to October 3, 2006, and in excess of 40 percent for the 
disability from October 4, 2006, to the present.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.  He also had periods of active duty and 
inactive duty training in the National Guard and Reserves 
prior to and subsequent to the extended period of active 
duty.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in August 2005.  
A transcript of the hearing is associated with the veteran's 
claims folders.

When the case was before the Board in January 2006, it was 
decided in part and remanded in part.  Subsequently, in a 
February 2007 rating decision, the disability rating for the 
low back was increased to 40 percent, effective from October 
4, 2006.  This did not satisfy the veteran's appeal for a 
higher initial rating for his low back disability.  This case 
has since been returned to the Board for further appellate 
action.  


FINDINGS OF FACT

1.  A left ankle disability was not present in service and is 
not etiologically related to service. 

2.  From November 7, 2002, to the present, veteran's service-
connected low back disability has been productive of mild 
left lower extremity neurological impairment.

3.  From November 7, 2002, to October 3, 2006, the veteran's 
low back disability was manifested by lumbar muscle spasms 
and moderate limitation of motion of the lumbar spine.

4.  From October 4, 2006, to the present, the veteran's low 
back disability has been manifested by forward flexion of the 
thoracolumbar spine to less than 30 degrees; but there is no 
unfavorable ankylosis of the thoracolumbar spine or of the 
entire spine.


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  The criteria for a separate 10 percent disability rating 
for neurological impairment of the left lower extremity are 
met from November 7, 2002.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2006).

3.  The criteria for a disability rating higher than 20 
percent for impairment of the thoracolumbar spine are not met 
from November 7, 2002, to October 3, 2006.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).

4.  The criteria for a disability rating higher than 40 
percent for impairment of the thoracolumbar spine are not met 
from October 4, 2006, to the present.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 
(2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a left ankle 
disability.  He is also seeking increased initial disability 
ratings for his service-connected low back disability.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide pre-AOJ-decision notice in connection 
with adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claims were initially 
adjudicated long before the enactment of the VCAA in November 
2000.  The record reflects that the originating agency 
provided the veteran with the notice required under the VCAA, 
to include notice that he submit any pertinent evidence in 
his possession, by letter mailed in March 2006, after its 
initial adjudication of the claims.  The veteran was provided 
notice of the type of evidence necessary to establish a 
disability rating and effective date for service connection 
for left ankle disability, and an effective date for the 
increased rating sought, by letter mailed in February 2007.  
Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims in 
March 2007.  There is no indication or reason to believe that 
the ultimate decision of the originating agency on the merits 
of the claims would have been different had complete VCAA 
notice been provided at an earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence. 

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.  

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Increased Initial Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

Analysis

Service Connection

Service medical records show that the veteran was seen for 
complaints of pain and swelling in the left ankle in 
September 1962, while the veteran was in the Reserves.  This 
may have been during a period of active duty training.  
However, the Board's decision does not turn on this 
determination.  The diagnosis in September 1962 was 
cellulitis without lymphangitis.  Those records do not show 
that the veteran was found to have a chronic left ankle 
disorder at that time, or at any time during service.  The 
report of examination for discharge from active duty in 
December 1965 shows that the veteran's lower extremities were 
found to be normal on clinical evaluation.  Subsequent 
service examinations in August 1973, January 1977, November 
1981, December 1985, and September 1990 also showed normal 
findings for the lower extremities.  

The post-service medical evidence of record is silent for 
complaint of pertinent left ankle symptomatology other than 
sciatic neuropathy, for which service connection is already 
in effect, until many years after the veteran's discharge 
from active duty service.  On VA examination in January 2005, 
the veteran's left ankle was found to be normal.  Although 
the veteran was diagnosed with a chronic left ankle sprain on 
a VA examination in October 2006, the VA physician who 
examined the veteran and reviewed the claims folder, opined 
that the veteran's current left ankle disability is not 
etiologically related to his military service.

In essence, the evidence of a nexus between the veteran's 
recently diagnosed left ankle disability and his military 
service is limited to the veteran's own statements.  This is 
not competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Although the veteran contends 
that he has experienced similar symptoms continuously since 
service, there is no corroborating evidence of this and the 
medical evidence shows that his left ankle was found to be 
normal on many occasions following his discharge from 
service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.

Increased Initial Ratings

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in October 2006.  The examiner was asked to state 
an opinion as to whether there was any current lower 
extremity neurological impairment, and if so, whether such 
impairment was attributable to the service-connected low back 
disorder.  The October 2006 examiner found that the veteran 
currently had neurological impairment of the left lower 
extremity, and he stated his opinion that there was a 50 
percent or better probability that this impairment was 
related to the service-connected low back disability.  
Accordingly, the Board finds that a separate 10 percent 
rating is warranted for neurological impairment of the left 
lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 
8520.  Moreover, based on the finding of the November 2002 VA 
examiner that the veteran suffered mild disc disease with a 
sensory deficit to pin prick in left leg, the Board finds 
that the separate 10 percent rating is warranted for the 
entire period remaining on appeal, from November 7, 2002, to 
the present.  

The Board has also considered whether a rating higher than 10 
percent is warranted for the left lower extremity 
neurological impairment.  Under Diagnostic Code 8520, a 10 
percent rating is provided where there is mild incomplete 
paralysis of the sciatic nerve.  A 20 percent rating is 
available for moderate incomplete paralysis.  However, based 
on the finding of the November 2002 examiner that the 
veteran's condition was mild, and based on the purely sensory 
symptomatology noted on both examinations, the Board finds 
that a higher rating is not warranted.  The Board notes that 
when, as here, involvement is wholly sensory, the rating 
should be for the mild or at most, the moderate degree.  See 
38 C.F.R. § 4.124a, Note preceding Schedule of Ratings for 
Diseases of the Peripheral Nerves.  Similarly, with respect 
to the October 2006 examination, the veteran was found to 
have "subjective" diminished sensation, and slightly 
diminished strength in comparison to the right lower 
extremity.  Based on what appear to be very minimal symptoms, 
the Board finds that a rating higher than 10 percent is not 
in order for any period remaining on appeal.  

Turning to the rating for impairment of the thoracolumbar 
spine, the veteran is currently assigned a 20 percent 
disability rating for his low back disability from November 
7, 2002, to October 3, 2006.  A 40 percent rating is assigned 
from October 4, 2006, to the present.  

Effective September 26, 2003, during the pendency of this 
claim, VA revised the rating criteria used to evaluate 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).    

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

Under Diagnostic Code 5237, a 40 percent rating is authorized 
if flexion of the thoracolumbar spine is to 30 degrees or 
less; or if there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is for assignment 
where there is unfavorable ankylosis of the entire 
thoracolumbar spine.    

Note 5 under the General Rating Formula for Diseases and 
Injuries of the Spine defines unfavorable ankylosis as a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  

On VA examination in October 2006, the veteran was able to 
flex forward to 20 degrees.  He could extend his 
thoracolumbar spine to 10 degrees.  Left lateral flexion was 
also measured to 10 degrees; right lateral flexion was 
measured to 20 degrees; and rotation was measured to 20 
degrees, bilaterally.  Thus, the veteran's range of motion of 
the thoracolumbar spine is clearly not consistent with 
unfavorable ankylosis of the thoracolumbar spine, as defined 
in the rating schedule.  

The Board has considered whether there is additional 
functional loss associated with motion that would approximate 
unfavorable ankylosis, see DeLuca, supra.  However, in this 
case, the veteran's pain does not appear to be directly 
associated with motion of the thoracolumbar spine.  The 
October 2006 examiner reported that the veteran suffers 
constant pain "all day."  This pain prevents movement unless 
he is taking medication.  Medication offers partial relief of 
symptoms bringing the intensity of pain to 6 out of 10.  
However, it was also noted that the veteran was able to drive 
and was not unsteady in walking.  Based on these findings, 
the Board concludes that, while favorable ankylosis of the 
thoracolumbar spine is approximated when pain is considered, 
such a finding is entirely consistent with the current 40 
percent rating.  There is no evidence of the type and degree 
of symptomatology that would approximate unfavorable 
ankylosis.  

In so finding, the Board notes that there is no indication or 
assertion that the veteran has a limited line of vision 
resulting in a difficulty walking, or that he has restricted 
opening of the mouth and chewing, or that his breathing is 
limited to diaphragmatic respiration.  While the veteran has 
a history of esophageal reflux disease and a hiatal hernia, 
these gastrointestinal symptoms have been associated with 
asthma, and have not been related to pressure of the costal 
margin on the abdomen related to his low back disability.  
There is also not finding of dyspnea, dysphagia, atlantoaxial 
or cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  

The Board has also considered whether a higher rating is 
warranted on the basis of intervertebral disc syndrome.  
Under those provisions, a 60 percent rating is available 
where there is evidence of incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  See Note 1 under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  However, in this case, the evidence does not 
support a finding of incapacitating episodes as defined in 
the regulations.  

In sum, the type and degree of symptomatology required for a 
50 percent or higher disability rating are not shown.  
Accordingly, the assignment of an initial rating higher than 
40 percent for thoracolumbar spine impairment is not in order 
from October 4, 2006, to present.  

Prior to October 4, 2006, the evidence consists primarily of 
a November 2002 VA examination report.  In light of the date 
of that evidence, the Board has considered it under the 
former rating criteria.  The November 2002 report shows 
forward bending measured to 74 degrees, backward extension 
measured to 22 degrees, left lateral flexion measured to 18 
degrees, right lateral flexion measured to 20 degrees, left 
rotation measured to 26 degrees, and right rotation measured 
to 24 degrees.  Pain was noted at the ends of motion.  There 
was additional pain with repeated movement, but no weakness 
or incoordination.  Flare-ups were associated with repeated 
bending and long walking.  

Under the former rating schedule, which is applicable prior 
to September 26, 2003, a 20 percent rating is warranted for 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
disability requires evidence of listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Here, there is no suggestion of symptoms such as listing of 
the spine or abnormal mobility on forced motion.  Moreover, 
the range of spine motion measured by the November 2002 
examiner does not support more than a 20 percent rating.  The 
Board notes for reference purposes that normal range of 
forward flexion of the thoracolumbar spine is defined in the 
current rating schedule as being from zero to 90 degrees, 
extension is from zero to 30 degrees, left and right lateral 
flexion are from zero to 30 degrees, and left and right 
lateral rotation are from zero to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Note 2 under the General Rating Formula for Diseases 
and Injuries of the Spine (2006).  In this case, the 
veteran's measured range of pain-free forward flexion is 82 
percent of normal.  Extension is 73 percent of normal.  
Lateral rotation and flexion figures are all 60 percent of 
normal or greater.  The Board concludes that the veteran's 
range of motion during the period in question was no more 
than moderately limited.

The Board notes that Diagnostic Code 5293 provides for a 40 
percent rating for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  However, in light of 
the November 2002 examiner's description of mild disc 
disease, and the primarily sensory symptoms noted on 
examinations, the Board finds that a rating higher than 20 
percent is not warranted on that basis.  Moreover, the Board 
has already assigned a separate rating for left lower 
extremity neurological impairment.  

In sum, the evidence from November 7, 2002, to October 3, 
2006, is not consistent with the type and degree of 
symptomatology contemplated for a rating higher than 20 
percent.  Accordingly, an increased initial rating for 
thoracolumbar spine impairment is not in order during that 
period.  

Fenderson Considerations

In the June 2007 informal hearing, the veteran's 
representative argued for the first time that the RO 
misidentified the issue on appeal as a request for an 
increased rating rather than as an appeal of the initial 
rating assigned.  The representative requested that the low 
back claim be remanded for issuance of a statement of the 
case (SOC) using proper terminology.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

The Board is cognizant of the important distinction between 
an increased rating claim and an appeal of an initial rating.  
The Court in Fenderson stated that this distinction may be 
important in terms of determining the evidence that can be 
used to decide whether the original rating on appeal was 
erroneous and in identifying the underlying notice of 
disagreement and whether VA has issued an SOC or supplemental 
SOC.  Significantly, in Fenderson, VA's failure to observe 
this distinction resulted in its conclusion that the 
veteran's appeal had not been perfected.  In this case, the 
RO appears to have honored this distinction in fact, if not 
in the terminology it used.  Here, there is no dispute with 
respect to the notice of disagreement or the perfection of 
the appeal.  Moreover, both the RO and the Board have 
considered the entire period since the claim for service 
connection was received.  The period prior to November 7, 
2002, was decided in the Board's January 2006 decision.  The 
RO has in fact assigned staged disability ratings, as 
discussed in Fenderson.  In sum, there is no indication that 
the veteran has been prejudiced by any error in the 
terminology used by the RO or by the Board.  

Under the circumstances presented in this case, a remand for 
the reason requested by the veteran's representative would 
elevate form over substance and would in fact serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) [strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran].  Accordingly, the Board finds that a remand is 
not in order.

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for the disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluations.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order. 




ORDER

Entitlement to service connection for a left ankle disability 
is denied.

The Board having determined that the veteran's low back 
disability warrants a separate 10 percent rating for 
neurological impairment of the left lower extremity from 
November 7, 2002, to the present, and that the functional 
impairment of the veteran's thoracolumbar spine does not 
warrant more than a 20 percent rating during the period from 
November 7, 2002, to October 3, 2006, or more than a 40 
percent rating during the period from October 4, 2006, to the 
present, the appeal is granted to this extent and subject to 
the criteria applicable to the payment of monetary benefits.  




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


